UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7266


BASIL AKBAR,

                Petitioner - Appellant,

          v.

ANTHONY J. PADULA,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.   David C. Norton, Chief District
Judge. (0:09-cv-02338-DCN)


Submitted:   November 30, 2010            Decided:   December 7, 2010


Before WILKINSON, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Basil Akbar, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Basil Akbar seeks to appeal the district court’s order

denying his         motion    for    a    certificate          of    appealability.          The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                      28 U.S.C. § 2253(c)(1) (2006).

A    certificate       of     appealability            will     not     issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                       When the district court denies

relief   on    the    merits,       a     prisoner         satisfies     this     standard    by

demonstrating        that     reasonable             jurists     would      find     that     the

district      court’s       assessment       of      the     constitutional         claims    is

debatable      or    wrong.         Slack     v.      McDaniel,       529    U.S.    473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                              Slack, 529 U.S.

at   484-85.         We     have    independently            reviewed       the    record    and

conclude      that     Akbar        has    not       made      the    requisite       showing.

Accordingly, we deny a certificate of appealability, deny leave

to   proceed    in     forma       pauperis,         and    dismiss     the       appeal.      We

dispense      with     oral        argument       because       the     facts       and     legal




                                                 2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3